Exhibit 10.2

QUALITY DISTRIBUTION, INC.

2012 EQUITY INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

The Participant specified below is hereby granted a nonqualified stock option
(the “Option”) by QUALITY DISTRIBUTION, INC., a Florida corporation (the
“Company”), under the QUALITY DISTRIBUTION, INC. 2012 EQUITY INCENTIVE PLAN (the
“Plan”). The Option shall be subject to the terms of the Plan and the terms set
forth in this Nonqualified Stock Option Award Agreement (“Award Agreement”).

Section 1. Award. The Company hereby grants to the Participant the Option, which
represents the right of the Participant to purchase the number of Covered Shares
at the Exercise Price set forth in Section 2 below, subject to the terms of this
Award Agreement and the Plan.

Section 2. Terms of Option Award. The following words and phrases relating to
the Option shall have the following meanings:

(a) The “Participant” is                     .

(b) The “Grant Date” is                     .

(c) The number of “Covered Shares” is                      Shares.

(d) The “Exercise Price” is $                     per Covered Share.

Except for words and phrases otherwise defined in this Award Agreement, any
capitalized word or phrase in this Award Agreement shall have the meaning
ascribed to it in the Plan.

Section 3. Nonqualified Stock Option. The Option is not intended to satisfy the
requirements applicable to an “incentive stock option” described in Code
Section 422(b).

Section 4. Vesting. 

(a) Each installment of Covered Shares set forth in the table immediately below
(each, an “Installment”) shall become vested and exercisable on the “Vesting
Date” for such Installment set forth in the table immediately below; provided
that the Participant’s Termination of Service has not occurred prior thereto:

 

INSTALLMENT

 

VESTING DATE APPLICABLE TO INSTALLMENT:

    % of Covered Shares  



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing provisions of this Section 4, all the Covered
Shares shall become fully vested and immediately exercisable upon the
Participant’s Termination of Service due to the Participant’s Disability or the
Participant’s death.

(c) Upon a Change in Control, the Option shall be treated in accordance with
Section 4.1 of the Plan.

(d) The Option shall not be exercisable on or after the Participant’s
Termination of Service, except as to that portion of Covered Shares for which it
was exercisable immediately prior to such Termination of Service or became
exercisable on the date of such Termination of Service.

Section 5. Expiration. Notwithstanding any term of this Award Agreement to the
contrary, the Participant shall forfeit the Option in its entirety as of the
Company’s close of business on the last business day that occurs prior to the
Expiration Date. The “Expiration Date” shall be the earliest to occur of the
following:

(a) the three-month anniversary of the Participant’s Termination of Service
other than due to the Participant’s Disability or death; provided, however, that
if the Participant shall die after the date of Termination of Service but before
the three-month anniversary of the Participant’s Termination of Service, the
Expiration Date shall automatically be extended to the one-year anniversary of
Participant’s Termination of Service;

(b) the one-year anniversary of the Participant’s Termination of Service due to
the Participant’s Disability or death; or

(c) the 10-year anniversary of the Grant Date.

Section 6. Exercise.

(a) Method of Exercise. The vested portion of the Option may be exercised by the
Participant in whole or in part by providing notice of option exercise to the
Corporate Secretary of the Company at its corporate headquarters, in a form
prescribed by the Committee or satisfying such other procedures as shall be set
forth by the Committee from time to time. Such notice shall specify the number
of Covered Shares that the Participant elects to purchase, and shall be
accompanied by payment of the Exercise Price for such Covered Shares as further
set forth in Section 6(b) below.

(b) Payment of Exercise Price. Without limitation of Section 8 below, the
payment of the Exercise Price shall be by cash or, subject to limitations
imposed by applicable law, by any of the following means as determined by the
Committee from time to time: (i) by tendering, either actually or by
attestation, Shares acceptable to the Committee and valued at Fair Market Value
as of the time of exercise; (ii) by irrevocably authorizing a third party,
acceptable to the Committee, to sell Shares acquired upon exercise of the Option
and to remit to the Company no later than the third business day following
exercise a sufficient portion of the sale proceeds to pay the entire Exercise
Price and any tax withholding resulting from such exercise; (iii) payment
through a net exercise such that, without the payment of any funds, the
Participant may exercise the Option and receive the net number of Shares equal
in value to (A) the number

 

2



--------------------------------------------------------------------------------

of Shares as to which the Option is being exercised, multiplied by (B) a
fraction, the numerator of which is the Fair Market Value (on such date as is
determined by the Committee) less the Exercise Price, and the denominator of
which is such Fair Market Value (the number of net Shares to be received shall
be rounded down to the nearest whole number of Shares); (iv) by personal,
certified or cashiers’ check; (v) by other property deemed acceptable by the
Committee or (vi) by any combination thereof.

(c) Restrictions. The Option shall not be exercisable if and to the extent the
Company determines that such exercise would violate any applicable laws or the
applicable rules of any securities exchange or similar entity, and shall not be
exercisable during any blackout period established by the Company from time to
time.

Section 7. Delivery of Shares. Delivery of Shares or other amounts under this
Award Agreement and the Plan shall be subject to the following:

(a) Compliance with Applicable Laws. Notwithstanding any other term of this
Award Agreement or the Plan, the Company shall have no obligation to deliver any
Shares or make any other distribution of benefits under this Award Agreement or
the Plan unless such delivery or distribution complies with all applicable laws
and the applicable rules of any securities exchange or similar entity.

(b) Certificates Not Required. To the extent that this Award Agreement and the
Plan provide for the issuance of Shares, such issuance may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any securities exchange or similar entity.

Section 8. Withholding. The exercise of the Option, and the Company’s obligation
to issue Shares upon exercise, is subject to withholding of all applicable
taxes. As permitted by the Committee from time to time, such withholding
obligations may be satisfied at the election of the Participant (a) through cash
payment by the Participant, (b) through the surrender of Shares that the
Participant already owns or (c) through the surrender of Shares to which the
Participant is otherwise entitled under the Plan; provided, however, that except
as otherwise specifically provided by the Committee, such Shares under clause
(c) may not be used to satisfy more than the Company’s minimum statutory
withholding obligation.

Section 9. Non-Transferability of Option. The Option, or any portion thereof, is
not transferable except as designated by the Participant by will or by the laws
of descent and distribution or pursuant to a “qualified domestic relations
order” as defined in the Code or Title I of the Employee Retirement Income
Security Act of 1974, as amended. Except as provided in the immediately
preceding sentence, the Option shall not be assigned, transferred, pledged,
hypothecated or otherwise disposed of by the Participant in any way whether by
operation of law or otherwise, and shall not be subject to execution, attachment
or similar process. Any attempt at assignment, transfer, pledge, hypothecation
or other disposition of the Option contrary to the provisions hereof, or the
levy of any attachment or similar process upon the Option, shall be null and
void and without effect.

 

3



--------------------------------------------------------------------------------

Section 10. Heirs and Successors. This Award Agreement shall be binding upon,
and inure to the benefit of, the Company and its successors and assigns, and
upon any person acquiring all or substantially all of the Company’s assets or
business. If any rights of the Participant or benefits distributable to the
Participant under this Award Agreement have not been settled or distributed at
the time of the Participant’s death, such rights shall be settled for and such
benefits shall be distributed to the Designated Beneficiary in accordance with
the provisions of this Award Agreement and the Plan. The “Designated
Beneficiary” shall be the beneficiary or beneficiaries designated by the
Participant in a writing filed with the Committee in such form as the Committee
may require. The Participant’s designation of beneficiary may be amended or
revoked from time to time by the Participant in accordance with any procedures
established by the Committee. If a Participant fails to designate a beneficiary,
or if the Designated Beneficiary does not survive the Participant, any benefits
that would have been provided to the Participant shall be provided to the legal
representative of the estate of the Participant. If a Participant designates a
beneficiary and the Designated Beneficiary survives the Participant but dies
before the provision of the Designated Beneficiary’s benefits under this Award
Agreement, then any benefits that would have been provided to the Designated
Beneficiary shall be provided to the legal representative of the estate of the
Designated Beneficiary.

Section 11. Administration. The authority to manage and control the operation
and administration of this Award Agreement and the Plan shall be vested in the
Committee, and the Committee shall have all powers with respect to this Award
Agreement as it has with respect to the Plan. Any interpretation of this Award
Agreement or the Plan by the Committee and any decision made by the Committee
with respect to this Award Agreement or the Plan shall be final and binding on
all persons.

Section 12. Plan Governs. Notwithstanding anything in this Award Agreement to
the contrary, this Award Agreement shall be subject to the terms of the Plan, a
copy of which may be obtained by the Participant from the office of the
Corporate Secretary of the Company. This Award Agreement shall be subject to all
interpretations, amendments, rules and regulations promulgated by the Committee
from time to time. Notwithstanding any term of this Award Agreement to the
contrary, in the event of any discrepancy between the corporate records of the
Company and this Award Agreement, the corporate records of the Company shall
control.

Section 13. Not an Employment Contract. Neither the Option nor this Award
Agreement shall confer on the Participant any rights with respect to continuance
of employment or other service with the Company or a Subsidiary, nor shall they
interfere in any way with any right the Company or a Subsidiary may otherwise
have to terminate or modify the terms of the Participant’s employment or other
service at any time.

Section 14. No Rights as Shareholder. The Participant shall not have any rights
of a Shareholder with respect to the Covered Shares until a stock certificate or
its equivalent has been duly issued following exercise of the Option as provided
herein.

Section 15. Amendment. Without limitation of Section 18 and Section 19 below,
this Award Agreement may be amended in accordance with the provisions of the
Plan, and may otherwise be amended in writing by the Participant and the Company
without the consent of any other person.

 

4



--------------------------------------------------------------------------------

Section 16. Governing Law. This Award Agreement, the Plan and all actions taken
in connection herewith and therewith shall be governed by and construed in
accordance with the laws of the State of Florida without reference to principles
of conflict of laws, except as superseded by applicable federal law.

Section 17. Validity. If any provision of this Award Agreement is determined to
be illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Award Agreement shall be construed
and enforced as if such illegal or invalid provision had never been included
herein.

Section 18. Section 409A Amendment. The Option is intended to be exempt from
Code Section 409A and this Award Agreement shall be administered and interpreted
in accordance with such intent. The Committee reserves the right (including the
right to delegate such right) to unilaterally amend this Award Agreement without
the consent of the Participant in order to maintain an exclusion from the
application of, or to maintain compliance with, Code Section 409A; and the
Participant hereby acknowledges and consents to such rights of the Committee.

Section 19. Clawback. The Option and any amount or benefit received under the
Plan shall be subject to potential cancellation, recoupment, rescission, payback
or other action in accordance with the terms of any applicable Company or
Subsidiary clawback policy (the “Policy”) or any applicable law, as may be in
effect from time to time. The Participant hereby acknowledges and consents to
the Company’s or a Subsidiary’s application, implementation and enforcement of
(a) the Policy and any similar policy established by the Company or a Subsidiary
that may apply to the Participant together with all other similarly situated
participants, whether adopted prior to or following the date of this Award
Agreement and (b) any provision of applicable law relating to cancellation,
rescission, payback or recoupment of compensation, and agrees that the Company
or a Subsidiary may take such actions as may be necessary to effectuate the
Policy, any similar policy and applicable law without further consideration or
action.

*        *        *         *        *

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
in its name and on its behalf, and the Participant acknowledges understanding
and acceptance of, and agrees to, the terms of this Award Agreement, all as of
the Grant Date.

 

QUALITY DISTRIBUTION, INC. By:  

 

  Name:   Title: PARTICIPANT

 

 

6